ACCEPTED
                                                                                           03-14-00586-CR
                                                                                                   5894386
                                                                                THIRD COURT OF APPEALS
                                                                                           AUSTIN, TEXAS
                                                                                      7/1/2015 10:19:36 AM
                                                                                         JEFFREY D. KYLE
                                 No. 03-14-00586-CR                                                 CLERK


                                         IN THE
                                                                         FILED IN
                                                                  3rd COURT OF APPEALS
                               COURT OF APPEALS                       AUSTIN, TEXAS
                                                                  7/1/2015 10:19:36 AM
                           THIRD DISTRICT OF TEXAS                  JEFFREY D. KYLE
                                                                          Clerk

                                  AUSTIN, TEXAS

TERRELL MAXWELL                           §                           APPELLANT

VS.                                       §

THE STATE OF TEXAS                        §                             APPELLEE

            APPEAL FROM THE 331ST JUDICIAL DISTRICT COURT

                             TRAVIS COUNTY, TEXAS

                           CAUSE NO. D1-DC-08-300490

         STATE'S SECOND MOTION FOR EXTENSION OF TIME

TO THE HONORABLE COURT OF APPEALS:

      The State of Texas respectfully moves for an extension of the deadline for filing

the State’s brief and, in accordance with Texas Rules of Appellate Procedure 38.6 and

10.5(b), advises the Court as follows:

      (a) Following his conviction for Capital Murder, the appellant filed his notice of

appeal in the above cause on September 11, 2014. Appellant’s counsel filed a brief on

April 30, 2015.


                                              1
        (b)      The State’s brief is currently due on July 1, 2015.

        (c)      This request is that the deadline for filing the State’s brief be extended by 30

days.

        (d)      The number of previous extensions of time granted for submission of the

State’s brief is: one.

        (e)      The State relies upon the following facts to reasonably explain the need for

an extension of the deadline:

        1. During the period since the appellant’s brief was filed, the undersigned attorney

              has completed and filed an original brief in three other pending appellate cases,

              (i.e. Antonio Perez Lopez v. State of Texas, No. 03-14-00452-CR; Charles

              Anthony Malouff, Jr. v. State of Texas, No. 03-13-00723-CR; and Eric

              Robertson v. State of Texas, No. 07-15-00030-CR). The undersigned attorney

              has also completed and filed a motion for rehearing in another pending

              appellate case, (i.e. Gerald Christopher Zuliani v. State of Texas, No. 03-13-

              00490-CR to 03-13-00493-CR and 03-13-00495-CR). The undersigned

              attorney is also responsible for preparing the State’s brief in two other pending

              appellate cases (i.e. Christopher Roberts v. State of Texas, No. 03-14-00637-

              CR; and Graham Jay Sonnenberg v. State of Texas, No. 03-14-00530-CR).




                                                 2
      2. On May 19, 2015, the undersigned attorney filed a motion to dismiss the instant

         appeal for want of jurisdiction. This Court has not yet ruled on that motion.

      3. In addition, the undersigned attorney, as the director of the Appellate Division

         of the Travis County District Attorney’s Office, has been required, during the

         pendency of the instant appeal, to spend a considerable amount of time working

         on a variety of other legal matters and administrative issues.

      4. This request is not made for the purpose of delay, but to ensure that the Court

         has a proper State’s brief to aid in the just disposition of the above cause.

      WHEREFORE, the State of Texas respectfully requests that the deadline for filing

the State’s brief be extended to July 31, 2015.

                                               Respectfully submitted,

                                               ROSEMARY LEHMBERG
                                               District Attorney
                                               Travis County, Texas

                                               /s/ M. Scott Taliaferro
                                               M. Scott Taliaferro
                                               Assistant District Attorney
                                               State Bar No. 00785584
                                               P.O. Box 1748
                                               Austin, Texas 78767
                                               (512) 854-9400
                                               Fax No. (512) 854-4810
                                               Scott.Taliaferro@traviscountytx.gov
                                               AppellateTCDA@traviscountytx.gov




                                           3
                        CERTIFICATE OF COMPLIANCE

      Pursuant to Texas Rule of Appellate Procedure 9.4(i), I hereby certify, based

upon the computer program used to generate this motion, that this motion contains 389

words, excluding words contained in those parts of the motion that Rule 9.4(i)

exempts from inclusion in the word count. I certify, further, that this motion is printed

in a conventional, 14-point typeface.


                                                /s/ M. Scott Taliaferro
                                                M. Scott Taliaferro
                                                Assistant District Attorney




                           CERTIFICATE OF SERVICE


      I hereby certify that, on the 1st day of July, 2015, a true and correct copy of this

motion was served, by U.S. mail, electronic mail, facsimile, or electronically through

the electronic filing manager, to the Appellant’s attorney, Jon Evans, Attorney at Law,

806 West 11th Street, Austin, Texas 78701, [jontevans@aol.com]

                                                /s/ M. Scott Taliaferro
                                                M. Scott Taliaferro
                                                Assistant District Attorney




                                            4